DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/410,555 filed on 05/13/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed03/18/2021. Claims 1 and 11 have been amended. Claims 6 and 16 were canceled. Claims 1-5, 7-15 and 17-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed over the prior art of record.
As per claim 1-5, 7-15 and 17-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
Rangesh fails to disclose at least that the "function approximator is further configured to discredit the motion predictor," as claimed. Paragraph [0068] of Rangesh merely discloses that an updating rule is adopted to prevent tracking drift, and is silent with respect to discrediting the  Correcting some of the assigned maneuvers is distinguishable from discrediting or ignoring the motion predictor. Rangesh, therefore, fails to disclose at least that the "function approximator is further configured to discredit the motion predictor," as claimed. Accordingly, the Applicant submits that claim 1 is allowable over Rangesh for at least these reasons. 	The prior art fails to explicitly teach a vehicle control system for an autonomous vehicle (AV), the vehicle control system comprising: a perception unit; and a behavioral planning unit comprising: an intent estimator configured to receive a first set of perception information from the perception unit; a motion predictor configured to receive the first set of perception information from the perception unit; a function approximator configured to receive a second set of perception information from the perception unit, wherein the second set of perception information is smaller than the first set of perception information, wherein the function approximator is further configured to determine whether an output of the motion predictor is correct, and on a condition that the function approximator determines that the output of the motion predictor is not correct, the function approximator is further configured to discredit the motion predictor, the function approximator further configured to determine a prediction; and a control unit configured to use the prediction to control an operation of the AV.
Claims 2-5, 7-10 depend from claim 1 and claims 12-15, 17-20 depends from claim 11, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668